Citation Nr: 0110062	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for a seizure disorder or head condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim.

In September 2000, the veteran presented testimony by way of 
a videoconference hearing before the undersigned Board 
member.  See 38 C.F.R. § 20.700(e) (2000).  A transcript of 
this hearing has been made and associated with the veteran's 
VA claims folder.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's claimed seizure disorder or 
head condition is not the result of having been prescribed 
aspirin at a VA outpatient clinic.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a seizure disorder or head disorder is 
warranted.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disability various 
described as a seizure disorder or head condition.  He 
essentially contends that his claimed disability developed as 
a result of medication prescribed to him at a VA outpatient 
clinic.

In the interest of clarity, the Board will briefly review the 
factual background of this case; the relevant law, 
regulations and Court decisions; and then analyze the 
veteran's claim and render a decision.

Factual Background

VA treatment records reflect that throughout 1982, the 
veteran received periodic treatment for various problems, 
including chronic pain and depressed mood.  Clinical notes 
dated in May 1982 and July 1982 show that the veteran was 
given Tylenol #3 for treatment of his chronic pain.

A VA clinical note dated in February 1983 shows that the 
veteran reported experiencing a loud noise in his head for 
four days.  He described the noise as being "all over" 
instead of just in his ears.  He reported that it had started 
suddenly a few days before, and that it had been high-pitched 
and steady, rather than pulsating.  The VA examiner noted 
that an audiogram had revealed the noise to be present at 
about 3,000 cycles per second (cps).  Although the VA 
examiner noted that 3,000 cycles per second would be entirely 
consistent with tinnitus, the veteran's symptoms did not seem 
to fit such a diagnosis.  The VA examiner indicated that he 
was at a loss to explain the noise at that time, and 
concluded that the veteran should be kept under observation.  
In a separate February 1983 note, it was indicated that the 
veteran was not experiencing any headaches or hallucinations.

Thereafter, the veteran was referred for a psychological 
consultation.  In March 1983, it was noted that the veteran 
had a history of depression and anxiety and that he was now 
complaining of a high-pitched noise.  The psychologist 
indicated that testing had revealed the veteran to be 
concerned about his symptoms and changes of bodily functions, 
and that he might have some mild paranoid concerns.  The 
psychologist noted, however, that these facts did not in any 
way suggest that the veteran's subjective complaints of 
hearing a high-pitched noise were in any way related to these 
tendencies.  

Subsequent VA treatment records show continued complaints of 
hearing a high-pitched noise.  In clinical notes dated in May 
1983 and June 1983, VA examiners noted assessments of 
possible seizure disorder.  It was noted that the veteran had 
specifically reported that the noise was present inside his 
head, rather than in his ears.  In a July 1983 clinical note, 
a VA examiner indicated a diagnosis of seizures with 
lightheadedness and drowsiness.  A September 1983 clinical 
note shows a diagnosis of seizures with a constant high-
pitched noise.

In a February 1987 clinical note, a VA examiner noted that 
the veteran had a history of a seizure disorder.  The veteran 
was referred to the ophthalmology clinic with complaints of 
flashing lights for the previous four months.  The VA 
examiner noted an impression of anxiety.  In May 1987, the 
veteran reported experiencing flashing lights and a high-
pitched noise.  The VA examiner noted diagnoses of seizure 
disorder and nervous disorder.

In September 1992, the veteran was seen by a VA psychiatrist 
after reporting insomnia and anxiety.  It was noted that upon 
examination, the veteran verbalized "extremely systemized 
delusional thinking of apparent many years duration" and of 
"predominantly religious content".  The veteran presented 
pictures of the ceiling in his bedroom, in which he claimed 
that he could see shrouds, other religious images, and 
"spirits".  He stated that he had the ability to make the 
spirits go away and that he was given this ability by God.  
The VA psychiatrist noted that the veteran remained cheerful 
throughout the interview and that he did not appear to be 
depressed.  The VA psychiatrist noted a provisional diagnosis 
of delusional (paranoid) disorder, grandiose type.  

Subsequent VA treatment records show that the veteran 
complained of nervousness on numerous occasions and that 
several examiners noted diagnoses of a delusional disorder.  
In January 1993, a VA examiner noted that the veteran was 
preoccupied with delusional material.  In March 1993, after 
experiencing progressive weight loss, he was seen by a VA 
neurologist, who noted a history of a seizure disorder and a 
delusional disorder.  The neurologist noted that the veteran 
seemed "quite psychotic" and that there was a question as 
to whether the veteran's other symptoms, such as weight loss, 
were related to his psychosis.  The neurologist further noted 
that the veteran reported having seizures, which consisted of 
a loud noise in his head.  Following examination of the 
veteran, the neurologist concluded that he was unable to 
offer an etiology for the veteran's weight loss.

The results of an EEG conducted in August 1993 were found to 
be normal in both the walking and drowsy states.  A VA 
audiological evaluation in October 1993 reportedly revealed 
an essentially normal auditory brain responses.  Although 
slightly delayed responses were seen in waves III-IV of the 
left ear, the VA audiologist concluded that the most 
important  I-V measures revealed no prolongation of neural 
conduction time for an auditory signal through the lower 
level of the brainstem for either ear.  

Thereafter, treatment records continue to reveal numerous 
notations regarding complaints of a loud noise and a seizure 
disorder.  In a February 1995 clinical note, it was indicated 
that the veteran still suffered from delusional thinking.

In November 1997, the veteran filed a claim of entitlement to 
service connection for a seizure/head condition.  He 
contended that this condition developed as a result of 
medication prescribed at a VA outpatient clinic.

Thereafter, in December 1998, the veteran underwent a VA 
brain and spinal cord examination by two physicians in order 
to determine the nature and etiology of his claimed seizure 
disorder or head condition.  The veteran reported that he 
suffered a seizure disorder, which he believed to be due to 
aspirin given to him by VA doctors.  He stated that this 
disorder was manifested by a loud noise in his head.  In 
their examination report, the VA physicians noted that they 
reviewed the veteran's claims folder, beginning with the 
records dated in February 1983, which was when he first 
complained of a loud noise in his head.  It was noted that 
the veteran had multiple work-ups at that time, including 
audiogram, a mental health evaluation, a psychological 
evaluation, a CT scan of the brain, a skull series, and an 
electroencephalogram (EEG).  The VA physicians indicated that 
the EEG had been found to be abnormal, which suggested a 
possible seizure disorder.  The VA examiners noted that the 
records contain a notation that aspirin was discontinued at 
this time.  It was reported that the veteran had undergone a 
Auditory Brainstem Response (ABR) test and magnetic resonance 
imaging (MRI) of the brain, and that the results of these 
tests were normal.  The veteran subsequently underwent a 
sleep deprived EEG, which showed normal results and which led 
to a diagnosis of psychosis.

Upon examination, the VA physicians indicated that the 
veteran was oriented to time, place, and person.  They 
indicated that he had a good memory, although his dates he 
reported did not correlate with those shown in his records.  
The physicians found that the veteran had no sensory or motor 
deficits, and that his cranial nerves were intact.  The 
physicians concluded that there was no evidence of any 
aspirin toxicity.  They noted that such toxicity was seen in 
cases of overdose, and that although there were 
contraindications and adverse affects of aspirin, they did 
not include noise in the head or tinnitus.  The physicians 
noted that the veteran had a psychiatric problem and that the 
noise in his head was probably due to this.  The physicians 
found that the noise was not tinnitus, and that, according to 
his records, the general opinion was that it was of 
psychiatric origin.  It was noted that the veteran has 
reported that the noise emanated from inside his head and not 
from his ears. 

In an October 1998 rating decision, the RO denied the 
veteran's claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for a seizure disorder or head condition.  The veteran 
subsequently filed a timely appeal regarding that decision.  

In a September 1999 statement, the veteran asserted that he 
disagreed with the VA examiners' conclusion that his symptoms 
were related to a psychiatric problem.  In support of this 
argument, the veteran submitted copies of VA treatment 
records dated in April 1999 and September 1999.  In these 
records, a VA examiner noted that the veteran reported that 
he did not experience any visual hallucinations and that he 
had never suffered from an acute psychosis.  The veteran also 
reported that he did not experience any depression, delusions 
or auditory hallucinations.  In September 1999, the VA 
physician noted an assessment of a history of delusional 
disorder, in remission.

As noted above, the veteran presented testimony in September 
2000 at a videoconference hearing before the undersigned.  
The veteran testified that in the late 1980's, a VA examiner 
switched his medication from Tylenol #3 to aspirin.
He reiterated his belief that the loud noise in his head was 
the result of having been given aspirin by VA physicians.  
The veteran also testified that the December 1998 VA 
physicians were incorrect in their conclusion that his 
symptoms were a manifestation of a psychiatric problem.  He 
stated that they based this conclusion on their belief that 
he experienced hallucinations, which according to the veteran 
was not true.  He asserted that this was shown by his recent 
VA treatment records, which reveal that he does not suffer 
from any hallucinations.  The veteran also asserted that the 
VA physicians were incorrect in noting that he had tinnitus.  

During the hearing, the veteran's accredited representative 
discussed information he had obtained from a website.  The 
representative indicated that according to the website, 
reaction to aspirin may cause life-threatening symptoms, 
including seizures.

Relevant law and regulations

38 U.S.C.A. § 1151

Effective October 1, 1997, the provisions of 38 U.S.C.A. 
1151, which relate to benefits for persons disabled by VA 
medical treatment or vocational rehabilitation, were amended 
by Congress.  See section 422(a) of PL 104-204.  The purpose 
of the amendment is, in effect, to overrule the Supreme 
Court's decision in the Brown v. Gardner, 115 S.Ct. 552 
(1994), which held that no showing of negligence is necessary 
for recovery under section 1151. 

In pertinent part, 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.800 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  Thus, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Because the veteran's claim was 
filed in November 1997, the law that was in effect prior to 
this amendment is not applicable to this case.  VAOPGCPREC 
40-97 (O.G.C. Prec. 40-97).

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Preliminary matters

The VCAA provides that VA has a duty to notify a claimant of 
any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) [to be 
codified as amended at 38 U.S.C. § 5103].  The veteran was 
specifically informed in the October 1998 rating decision of 
the type of information and evidence that would best service 
to substantiate his claim.  Moreover, the veteran was also 
advised by virtue of the Statement of the Case issued during 
the pendency of the appeal of the type of information or 
evidence that would best service to substantiate his claim.  
For these reasons, the Board finds that the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his service connection claim.  Accordingly, the Board 
believes that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to this claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The record 
reflects that the veteran underwent a VA examination in 
December 1998.  The veteran's VA treatment records have been 
obtained and associated with his claims folder.  The veteran 
has also been provided with a personal hearing, and neither 
the veteran nor his representative have pointed to any 
additional evidence which has not been obtained and which 
would be pertinent to his claim.  For these reasons, the 
Board concludes that all relevant evidence which is available 
has been obtained by the RO to the extent possible; 
consequently, there is no further duty to assist the veteran.  

Because the VCAA went into effect after the SOC was issued, 
the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full. Remanding this case for 
readjudication under such circumstances would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the Board finds that it may proceed with 
a decision on the merits of the veteran's claims without 
prejudice to the veteran.


Discussion

The veteran's claim of entitlement to VA benefits was filed 
in November 1997.  Accordingly, as discussed above only the 
current version of the law may be considered in deciding the 
veteran's claim.  Cf. Jones v. West, 12 Vet. App. 460 (1999) 
[amendments to 38 U.S.C.A. § 1151 which were promulgated in 
1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997].  

The Board has reviewed the evidence of record.  See 38 
U.S.C.A. § 7104(a).  For the reasons and bases set forth 
below, the Board believes that the preponderance of competent 
and probative evidence of record is against the veteran's 
claim of entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a seizure disorder and/or head condition.

The veteran essentially contends that his seizure disorder or 
head condition developed as a result of having been 
prescribed aspirin at a VA outpatient clinic. 

The evidence of record indicates that the veteran was 
instructed by VA medical personnel to use aspirin for pain.  
The question which must be answered by the Board is whether 
there is any relationship between the veteran's use of 
aspirin and the claimed seizure disorder or other "head 
condition".  

The veteran's medical history, which has been summarized in 
the factual background section above, reveals that he started 
hearing noises in his head in February 1983.  The veteran's 
reported problem has been variously ascribed to a seizure 
disorder, tinnitus and a psychiatric disorder which caused 
delusional thinking.  The medical treatment records are 
devoid of any evidence relating any of these to the use of 
aspirin.  

The Board finds the most probative evidence of record to be 
the opinion of the two VA physicians who examined the veteran 
in December 1998.  Based upon both a thorough review of the 
record and their examination of the veteran, the two 
physicians concluded that the veteran's claimed disorder was 
not the result of a reaction to aspirin.  Specifically, the 
VA physicians determined that the veteran's reported 
symptoms, the most prominent of which was a loud noise in his 
head, were likely related to a psychiatric problem.  In 
support of this conclusion, the two physicians cited to a 
medical text, which showed that that while there are known 
adverse effects of aspirin, these effects do not include a 
loud noise in the head.  They also cited to the veteran's 
treatment records, which showed that numerous diagnostic 
studies had been found to be normal and that he had received 
periodic treatment for psychiatric problems.

The Board has considered that veteran's contention that the 
opinion of the December 1998 VA physicians was erroneous 
because they based it upon an inaccurate belief that the 
veteran had experienced hallucinations.  As noted above, the 
veteran has submitted recent VA treatment records in support 
of this assertion, which contain notations that he does not 
have hallucinations and that his delusional disorder is in 
remission.  In addition, the veteran has also asserted that 
he has never suffered from tinnitus, and that the VA 
physicians' opinion is erroneous because it is based on a 
belief that he had tinnitus.

With respect to his first contention, the Board notes that 
while the December 1998 VA physicians did indicate that the 
veteran had experienced seizures, they also noted that the 
veteran had been diagnosed with a psychosis and that he had 
received treatment for psychiatric problems.  The Board 
believes that this interpretation of the veteran's medical 
history appears to be amply supported by his VA treatment 
records, which are of record.  As discussed above, these 
records show that in September 1992, the veteran claimed that 
he could see shrouds, spirits, and other religious images on 
his bedroom ceiling.  It was based upon these reports that 
the veteran was diagnosed with a delusional disorder at that 
time.  Although specific hallucinations are not noted in 
subsequent treatment records, it appears that following the 
September 1992 evaluation, numerous VA examiners continued to 
find that the veteran has a delusional disorder.  In light of 
this record, the Board believes that the December 1998 VA 
physicians' interpretation of the veteran's medical history 
appears to be supported by the veteran's VA treatment 
records.  Thus, the Board finds the conclusions of the 
December 1998 VA examiners to be the most probative evidence 
of record regarding the etiology of the veteran's disorder.

Furthermore, although the veteran may have recently reported 
that he did not experience hallucinations or delusions, and 
as a result obtained an opinion that his delusional disorder 
is in remission, these facts do not in any way weaken the 
opinion of the December 1998 VA physicians.  As noted above, 
the December 1998 VA physicians based their opinion both upon 
the veteran's history of a psychiatric problem and upon the 
documented affects of aspirin.  It appears that the presence 
or absence of any recent delusions was not a material factor 
in the physicians' opinion, which was based on a lengthy 
medical history of complaints dating back to 1983.

With respect to the veteran's assertion that he does not have 
tinnitus, the Board notes that the opinion of the December 
1998 VA physicians appear to be in agreement with him in this 
respect.  In their report, the VA physicians specifically 
concluded that the veteran's did not have tinnitus.  They 
based this conclusion on the fact that the noise reported by 
the veteran did not come from his ears, but rather according 
to him the noise emanated from inside his head.  The VA 
physicians noted this finding in support of their ultimate 
conclusion that the loud noise in the veteran's head is a 
manifestation of a psychiatric disorder. 

Although the veteran may believe that there a relationship 
between his claimed disability and his having been prescribed 
aspirin by VA doctors, it is now well established that as a 
layperson, his opinion is of no probative value in  regard to 
medical matters such as etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

The Board has also considered information from the website 
that was cited to by the veteran's representative for the 
purpose of showing that seizures are a known manifestation of 
reactions to aspirin.  In essence, the representative 
asserted that this clearly contradicted the findings of the 
December 1998 VA physicians.  However, the Board notes that 
the VA physicians never concluded that seizures were not a 
known effect of aspirin toxicity.  Rather, they concluded 
that the primary symptom reported by the veteran, which was 
the presence of a loud noise in his head, was not a known 
effect of aspirin toxicity.  It was the clear but unstated 
implication of this opinion that the VA physicians believed 
that the veteran did not have a seizure disorder.  It was for 
that reason that they found that his claimed disability was 
manifestation of a psychiatric disorder. 

Moreover, the information concerning aspirin toxicity 
provided by the representative appears to involve the matter 
of a seizure as an acute reaction to aspirin, not aspirin 
causing a chronic, longstanding seizure disorder.  In any 
event, the Board has not identified any competent medical 
evidence in the record that supports the assertion that the 
veteran's claimed seizure disorder or head condition is the 
result of a reaction to aspirin.  On the contrary, the 
medical opinion evidence of record does not ascribe the 
veteran's claimed problems to aspirin but rather are 
psychiatric in origin.  

For these reasons, the Board finds the information cited by 
the representative to be outweighed by the other evidence of 
record.

In short, the Board concludes that the preponderance of 
competent and probative evidence of record is against finding 
that the veteran's claimed seizure disorder or head condition 
was incurred as a result of VA medical treatment.  The Board 
finds found the most probative evidence in this regard to be 
the opinion of the December 1998 VA physicians, who concluded 
that the veteran's symptoms were the result of a psychiatric 
problem and not aspirin toxicity. 

The Board further notes in passing that the veteran does not 
appear to contend that any diagnosed psychiatric disability, 
as opposed to a "head condition" of organic basis, is 
related to VA medical treatment, including the prescription 
of aspirin.  However, to the extent that the term "head 
condition" in the issue as certified for appeal may be read 
to include a psychiatric disability, the medical evidence 
does not indicate any relationship between the veteran's 
psychiatric disorder and VA medical treatment. 

In summary, the Board finds that the preponderance of 
competent and probative evidence of record is against the 
veteran's claim of entitlement to entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
seizure disorder or head condition.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for a seizure disorder or head condition is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

